Case 1:19-cv-01940-TWP-DML Document 92 Filed 07/29/20 Page 1 of 1 PageID #: 633



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ANDREW PERRONG,                                )
                                               )
                              Plaintiff,       )
                                               )
                         v.                    )     No. 1:19-cv-01940-TWP-DML
                                               )
AMERICAN SELECT PARTNERS, LLC,                 )
                                               )
                              Defendant.       )

        Order Directing Filing of Documents Authorizing Dismissal

      The court has been notified that the parties have agreed to a settlement of this

case. Therefore, all pending motions, if any, are now DENIED AS MOOT and all

previously ordered dates relating to discovery, filings, schedules, conferences, and

trial, if any, are VACATED.

      Within thirty days of the date of this entry, counsel for the plaintiff shall file a

motion to dismiss this cause and submit an order for the court's signature ordering the

dismissal of this action or a stipulation of dismissal (consistent with the agreement of

the parties). Additional time to complete the execution of the settlement documents

may be granted if requested in writing before expiration of this period.

      So ORDERED.

       Date: 7/29/2020                     ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
